DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species N in the reply filed on 10/15/2021 is acknowledged.
Applicant asserts that the election reads on claims 1-17.

Status of Claims 
Claims 1-20 are pending, claims 18-20 have been withdrawn from consideration, and claims 1-17 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2019, 10/15/2019, and 10/21/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 - 9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0256009 to Ouyang et al. (hereinafter “Ouyang”) in view of U.S. Publication No. 2020/214741 Coppedge et al. (hereinafter “Coppedge”). 
Regarding claim 1, Ouyang discloses in Fig. 1 an endoscopic device (Fig. 1- surgical endoscope 100), comprising:
	a single-use cannula configured for insertion through a cervix into a uterus (Fig. 3 - single use portion 104 & cannula 120); 
	a camera secured to a distal end region of the single-use cannula for acquiring images of the uterus (Fig. 8A- camera module 854); 
	a connection hub secured to a proximal end region of the cannula (Fig. 3 - connection assembly 130); 
	a reusable display configured to present the images acquired by the camera and that is securable to the connection hub (Fig. 3 - display 150); and 
	a handle secured to the connection hub (Fig. 3 - handle 140) 
	a first position in which the handle is arranged to prevent attachment of the reusable display to the connection hub (Fig. 3; [0052]- The method can include detaching the disposable portion from the reusable portion by hand, tool-free, and disposing of the disposable portion), and 
	a second position in which the handle is deployed to an orientation that is antiparallel to the connection hub and arranged to permit attachment of the reusable display to the connection hub (Fig. 2; [0052]- removing a disposable distal portion of an endoscope from sterile packaging and releasably attaching it tool-free to a reusable portion of the endoscope to thereby assemble the endoscope).
Ouyang does not expressly teach a handle secured to the connection hub the handle being pivotable between: 
	a first position in which the handle is stowed along the connection hub and arranged to prevent attachment of the reusable display to the connection hub, and 
	a second position in which the handle is deployed to an orientation that is antiparallel to the connection hub and arranged to permit attachment of the reusable display to the connection hub
However, Coppedge teaches of an analogous endoscopic device (Fig. 23-device 310), comprising: 
	a single-use cannula configured for insertion through a cervix into a uterus (Fig. 25-cannula 328); 
	a connection hub secured to a proximal end region of the cannula (Fig. 25- barrel 312); and 
	a handle secured to the connection hub (Fig. 25 - handle 314), the handle being pivotable between: 
		a first position in which the handle is stowed along the connection hub (Fig. 23), and 
		a second position in which the handle is deployed to an orientation that is antiparallel to the connection hub (Fig. 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Ouyang to be pivotable between a ([0015] of Coppedge).
The modified device of Ouyang in view of Coppedge will hereinafter be referred to as modified Ouyang. 
Regarding claim 2, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the connection hub comprises a housing by which the endoscopic device can be grasped when the handle is in the second position to manipulate the single-use cannula.
However, Coppedge teaches of an analogous endoscopic device wherein the connection hub comprises a housing by which the endoscopic device can be grasped when the handle is in the second position to manipulate the single-use cannula (Fig. 23- barrel 312).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang to utilize a connection hub that comprises a housing by which the endoscopic device can be grasped when the handle is in the second position to manipulate the single-use cannula, as seen in the teachings above of Coppedge. It would have been advantageous to make the combination in order to allow for access of the cannula during a surgical procedure ([0015] of Coppedge).
Regarding claim 3
However, Coppedge teaches of an analogous endoscopic device wherein the handle is oriented parallel to the connection hub when the handle is in the first position (Fig. 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Ouyang to be oriented parallel to the connection hub when the handle is in the first position, as seen in the teachings above of Coppedge. It would have been advantageous to make the combination in order to allow for access of the cannula during a surgical procedure ([0015] of Coppedge).
Regarding claim 4, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the handle provides a pencil-type grip when the handle is in the first position.
However, Coppedge teaches of an analogous endoscopic device wherein the handle provides a pencil-type grip when the handle is in the first position (Fig. 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Ouyang to provide a pencil-type grip when the handle is in the first position, as seen in the teachings above of Coppedge. It would have been advantageous to make the combination in order to allow for access of the cannula during a surgical procedure ([0015] of Coppedge).
Regarding claim 5, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the handle provides a pistol-type grip when the handle is in the second position.
However, Coppedge teaches of an analogous endoscopic device wherein the handle provides a pistol-type grip when the handle is in the second position (Fig. 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Ouyang to provide a pistol-type grip when the handle is in the second position, as seen in the teachings above of Coppedge. It would have been advantageous to make the combination in order to allow for access of the cannula during a surgical procedure ([0015] of Coppedge).
Regarding claim 6, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the handle defines an interior profile that is formed to surround an exterior profile of the connection hub for stowing of the handle along the connection hub.
However, Coppedge teaches of an analogous endoscopic device wherein the handle defines an interior profile that is formed to surround an exterior profile of the connection hub for stowing of the handle along the connection hub (see examiner annotated Fig. 24 below).

    PNG
    media_image1.png
    426
    556
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Ouyang define an interior profile ([0015] of Coppedge).
Regarding claim 7, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the handle comprises two protrusions, and the connection hub comprises a recess that is configured to mate with one of the two protrusions at a time to lock the handle in the first position or the second position with respect to the connection hub.
However, Coppedge teaches of an analogous endoscopic device wherein the handle comprises two protrusions (Fig. 24 - drill switch 322 & see examiner’s annotated Fig. 24), and the connection hub comprises a recess that is configured to mate with one of the two protrusions at a time to lock the handle in the first position or the second position with respect to the connection hub (Fig. 24 - barrel opening 326).

    PNG
    media_image2.png
    628
    580
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle & connection hub of Ouyang to include two protrusions, and the connection hub comprises a recess that is configured to mate with one of the two protrusions at a time to lock the handle in the first position or the second position with respect to the connection hub, as seen in the teachings above of Coppedge. It would have been advantageous to make the combination in order to allow for access of the cannula during a surgical procedure ([0015] of Coppedge).
Regarding claim 8, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and although Ouyang discloses attachment of the reusable display ([0052]- removing a disposable distal portion of an endoscope from sterile packaging and releasably attaching it tool-free to a reusable portion of the endoscope to thereby assemble the endoscope),  
However, Coppedge teaches of an analogous endoscopic device wherein the handle comprises a peripheral edge that is arranged to obstruct attachment to the connection hub when the handle is in the first position (Fig. 23 - handle 314) and that is arranged to permit attachment of the reusable display to the connection hub when the handle is in the second position (Fig. 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of modified Ouyang to obstruct attachment of the display of modified Ouyang to the connection hub when the handle is in the first position, and to permit attachment of the reusable display to the connection hub when the handle is in the second position, as seen in the teachings above of Coppedge. It would have been advantageous to make the combination in order to allow for access of the cannula during a surgical procedure ([0015] of Coppedge).
Regarding claim 9, modified Ouyang teaches the endoscopic device of claim 1, and Ouyang further discloses further comprising an electrical cable configured to electrically communicate the camera with the reusable display ([0079]- wires running from the LED light sources and camera module in tip assembly 110 pass through a separate channel in cannula 120).
Regarding claim 11, modified Ouyang teaches the endoscopic device of claim 1, and Ouyang further discloses wherein the internal electronics are programmed to initiate presentation ([0105]- User interface module 1602 interacts with the user through touch panel 1520, LCD display 1526).
Regarding claim 14, modified Ouyang teaches the endoscopic device of claim 1, and Ouyang further discloses wherein the connection hub comprises an operative conduit that is sized to allow passage of a working tool and that is in fluid communication with a lumen of the single-use cannula (Fig. 4C- lumen 470).
Regarding claim 15, modified Ouyang teaches the endoscopic device of claim 1, and Ouyang further discloses wherein the connection hub provides electrical communication between the reusable display and the camera (Fig. 3- electrical connectors 310, 312).
Claims 10 and 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0256009 to Ouyang et al. (hereinafter “Ouyang”) in view of U.S. Publication No. 2020/214741 Coppedge et al. (hereinafter “Coppedge”), and in further view of 2016/0367119 to Ouyang et al. (hereinafter “Ouyang (119)”).
Regarding claim 10, modified Ouyang teaches the endoscopic device of claim 1, but neither Ouyang nor Coppedge expressly teach wherein the reusable display comprises internal electronics configured to implement wireless communication between the reusable display and the camera.
However, Ouyang (119) teaches of an analogous endoscopic device wherein the reusable display comprises internal electronics configured to implement wireless communication between the reusable display and the camera ([0018] - display module includes wireless communication circuitry configured to receive video signals originating from the electronic imaging module).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reusable display of modified Ouyang to ([0018] of Ouyang).
Regarding claim 13, modified Ouyang teaches the endoscopic device of claim 1, but neither Ouyang nor Coppedge expressly teach wherein the handle is a single-use handle.
However, Ouyang (119) teaches of an analogous endoscopic device wherein the handle is a single-use handle (Fig. 1 - single-use handle portion 140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of modified Ouyang to be a single-use handle, as taught by Ouyang (119). It would have been advantageous to make the combination in order to lessen the risk of cross-contamination and hospital acquired diseases ([0014] of Ouyang (119)).
Regarding claim 16, modified Ouyang teaches the endoscopic device of claim 1, but neither Ouyang nor Coppedge expressly teach wherein the connection hub comprises an electrical port that is configured to mate with the reusable display when the reusable display is attached to the connection hub.
However, Ouyang (119) teaches of an analogous endoscopic device wherein the connection hub comprises an electrical port that is configured to mate with the reusable display when the reusable display is attached to the connection hub (Fig. 3- connector 252).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection hub of modified Ouyang to include an electrical port that is configured to mate with the reusable display when the reusable ([0047] of Ouyang (119)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0256009 to Ouyang et al. (hereinafter “Ouyang”) in view of U.S. Publication No. 2020/214741 Coppedge et al. (hereinafter “Coppedge”), and in further view of U.S. Publication No. 2020/0359877 to Seow et al. (hereinafter “Seow”).
Regarding claim 12, modified Ouyang teaches the endoscopic device of claim 1, but neither Ouyang nor Coppedge expressly teach wherein the display comprises a metal plate that is configured to interface with a magnet that is separate from the endoscopic device.
However, Seow teaches of an analogous endoscopic device wherein the display comprises a metal plate that is configured to interface with a magnet that is separate from the endoscopic device ([0078] Connector 165 of adapter assembly 120 may be a magnetic, resistive or digital interface for identification, use, and/or life management, which can be read by a surgical system and/or feedback display).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of modified Ouyang to include a metal plate that is configured to interface with a magnet that is separate from the endoscopic device. It would have been advantageous to make the combination in order to aid in identification, use, and/or life management ([0078] of 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0256009 to Ouyang et al. (hereinafter “Ouyang”) in view of U.S. Publication No. 2020/214741 Coppedge et al. (hereinafter “Coppedge”), and in further view of U.S. Publication No. 2018/0184892 to Truckai et al (hereinafter “Truckai”).
Regarding claim 17, modified Ouyang teaches the endoscopic device of claim 1, but neither Ouyang nor Coppedge expressly teach wherein the connection hub comprises a camera actuator that is operable to cause the camera to capture one or more of the images.
However, Truckai teaches of an analogous endoscopic device wherein the connection hub comprises a camera actuator that is operable to cause the camera to capture one or more of the images ([0031] - A control pad 136 is provided in the handle with actuator buttons for operating the system and image sensor, for example to turn on/off the image sensor 120, capture still images, adjust light from LEDs, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection hub of modified Ouyang to include a camera actuator that is operable to cause the camera to capture one or more of the images, as taught by Truckai. It would have been advantageous to make the combination in order to turn on/off the image sensor 120, capture still images, and adjust light from LEDs ([0031] of Truckai).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795